Dear Mr. Gegenheimer:
Your opinion request asked if a deputy Clerk of Court in your office could also be appointed to the East Jefferson Levee District Board.  You inquire as to whether or not this circumstance violates Louisiana's dual office holding law, specifically, LA R.S. 42:63D.  We note that the position of deputy clerk is a full-time position and the Board position is "part-time", with compensation of seventy-five ($75.00) dollars per diem once per month for meetings.
The Board position on the Levee District is an "appointive office" under LA R.S. 42:62(2) in a "political subdivision" under LA R.S. 42:62(9) and LA R.S. 38:281(6).  Your question asks specifically if the above facts violate the following provision of LA R.S. 42:63D:
      "In addition, no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board," . . .
This section does not govern your situation because the Deputy Clerk is not the Clerk of Court and the Levee District Board is not a parish governing authority, even though it is a political subdivision.
Dual office holding provisions are to be strictly construed and not expanded to provide coverage where there is none.  The provision of LA R.S. 42:63, most applicable to your situation is Section E which states as follows:
      E.  No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
This section, however, does not prohibit the employment presented in your question because the Levee District position is not full-time but very "part-time".  Your case presents a person holding full-time employment in a political subdivision of this state while holding a part-time appointive office in another political subdivision of this state and this is not prohibited.
Therefore, it is the opinion of this office that a deputy Clerk of Court may also serve as a member of the East Jefferson Levee District Board.
Trusting the above answers your question.  We remain,
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR/vls-0505e